FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 GUADALUPE MARTINEZ                                No. 08-74647
 VALERIANO,
                                                   Agency No. A095-304-155
                Petitioner,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Guadalupe Martinez Valeriano, a native and citizen of Mexico, petitions pro

se for review of a Board of Immigration Appeals order denying her motion to

reopen removal proceedings.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
       We lack jurisdiction to review the Board’s denial of Martinez Valeriano’s

motion to reopen, which introduced further evidence and argument regarding

hardship to her United States citizen children. See Fernandez v. Gonzales,

439 F.3d 592, 600 (9th Cir. 2006) (explaining that § 1252(a)(2)(B)(i) bars

jurisdiction when question presented in motion to reopen is essentially the same

hardship ground originally decided).

       PETITION FOR REVIEW DISMISSED.




MVD/Inventory                            2                                   08-74647